DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in regard to the application filed on 10/17/2019. Claims 1-20 are pending. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 10/17/2019 is accepted.
Allowable Subject Matter
After further search and thorough examination of the present application and in view of the prior art of record, claims 13-14 are found to be in condition for allowance.
Independent claim 1 is allowable because none of the cited references either singular or in combination teaches “simulating operation of the DUT by, in said defined cycle of time, applying the given set of inputs to the target memories via the input ports of the target memories to simulate operation of the DUT, wherein in said defined cycle of time, each of the target memories has more target clock cycles than the device memory has device clock cycles, and at an end of said defined cycle of time, each of the device memory and the target memories has an associated state, including using a global control to initiate and stop the simulation on the target FPGAs,…”

Independent claim 16 is allowable because none of the cited references either singular or in combination teaches “simulating operation of the DUT by, in said defined cycle of time, applying the given set of inputs to the target memories via the input ports of the target memories to simulate operation of the DUT, wherein in said defined cycle of time, each of the target memories has more target clock cycles than the device memory has device clock cycles, and at an end of said defined cycle of time, each of the device memory and the target memories has an associated state, including using a global control to initiate and stop the simulation on the target FPGAs,…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112